Name: Commission Regulation (EEC) No 3700/81 of 23 December 1981 laying down detailed interim rules for the application of the cheese Agreements with Austria and Finland
 Type: Regulation
 Subject Matter: trade;  trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 24. 12. 81 Official Journal of the European Communities No L 369/33 COMMISSION REGULATION (EEC) No 3700/81 of 23 December 1981 laying down detailed interim rules for the application of the cheese Agreements with Austria and Finland THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 The following detailed interim rules shall apply in respect of imports of the cheeses listed below from Austria and Finland : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 14 thereof, Having regard to Council Regulation (EEC) No 3661 /81 of 15 December 1981 on interim measures concerning application of the cheese Agreements with Austria and Finland (2 ), Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (3 ), as last amended by Regula ­ tion (EEC) No 3268/81 (4), and Commission Regula ­ tion (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admission of certain milk products to certain tariff headings (5 ), as last amended by Regulation (EEC) No 1898/81 (6), laid down the present measures applicable to cheeses from Austria or Finland ; Whereas these measures must be adapted to the agree ­ ments in force from 1 January 1982 ; Whereas such adaptations must include fixing the levies and the detailed rules to be complied with as regards the certificates which shall accompany the cheeses ; Whereas the present IMA 1 certificate should be used for other cheeses covered by the said agreements ; whereas that certificate need no longer contain particu ­ lars as to the free-at-frontier value ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 1 . The levy on Emmenthaler, Gruyere, Sbrinz and Bergkase having a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months, falling within subheading 04.04 A I and II of the Common Customs Tariff, originating in Austria or Finland, shall be 18-13 ECU per 100 kilograms, irrespective of the free-at-frontier value, on condition that the provisions of Regulation (EEC) No 2965/79 applicable to such cheeses are complied with . That levy shall apply whether or not box 15 of the IMA 1 certificate is completed . 2 . The levy on processed cheese, in the blending of which only Emmenthaler, Gruyere and Appenzell have been used and which may contain, as an addi ­ tion , Glarus herb cheese (known as Schabziger), put up for retail sale and having a fat content by weight, in the dry matter, not exceeding 56 % , falling within subheading 04.04 D I or 04.04 D II a) 1 of the Common Customs Tariff, originating in Austria or Finland, shall be 36-27 ECU per 100 kilograms, on condition that the provisions of Regulation (EEC) No 2965/79 applicable to such processed cheese are complied with . 3 . The levy on Tilsit and Butterkase falling within subheading 04.04 E I b) 2 of the Common Customs Tariff shall be 55 ECU per 100 kilograms in respect of cheeses originating in Austria on condition that the provisions of Regulation (EEC) No 2965/79 applicable to such processed cheese are complied with . 4. The levy on the following cheeses originating in Austria shall be 50 ECU per 100 kilograms : (a) Blue-veined cheese, falling within subheading 04.04 C of the Common Customs Tariff ; (b) Edam having a minimum fat content by weight, in the dry matter, exceeding 40 % but less than 48 % , in whole cheeses of a weight not exceeding 350 g (known as 'Geheim ­ ratskase ') falling within subheading 04.04 E I b) 5 of the Common Customs Tariff ; (') OJ No L.J 48 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 366, 22 . 12 . 1981 , p . 5 . (3 ) OJ No L 329, 24 . 12 . 1979 , p . 1 . 4 OJ No L 330, 18 . 11 . 1981 , p . 1 . (5 ) OJ No L 336, 29 . 12 . 1979 , p . 15 . (*) OJ No L 188 , 10 . 7 . 1981 , p . 14 . No L 369/34 Official Journal of the European Communities 24. 12. 81  04.04 A I and  04.04 D I. (c) Cheeses known as 'Fetta and 'Kefalo-Tyri , made of cow's milk, having a fat content of less than 48 % by weight, in the dry matter, falling within subheading 04.04 E I b) 5 of the Common Customs Tariff ; 5 . The levy on 'Finlandia' cheeses having a minimum fat content of 45 % by weight in the dry matter, matured for at least 100 days, in rectangular blocks of a net weight of not less than 30 kilograms , falling within subheading 04.04 E I b) 5 of the Common Customs Tariff, originating in Finland, shall be 18-13 ECU per 100 kilograms . 2. In respect of the cheeses referred to in Article 1 (4) and (5), eligibility for the levies fixed shall further be subject to presentation of the IMA 1 certificate, which must bear the entries given in the Annex . 3 . The provisions of Regulation (EEC) No 2965/79 shall apply to the products referred to in paragraphs 1 and 2 . 4. The abovementioned certificates must be issued :  for Austria, by the 'Milchwirtschaftsfonds' and the 'Osterreichische Hartkase Export-Gesellschaft ', acting together or separately ; Article 2 1 . In respect of products within subheadings  for Finland, by the 'Maitotaloustuotteiden Tarkas ­ tuslaitos'.  04.04 A II and  04.04 D II a) 1 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. of the Common Customs Tariff, eligibility for the levies fixed in Article 1 ( 1 ) and (2) shall further be subject to presentation of the IMA certificate already prescribed, as appropriate , for cheeses within subhead ­ ings It shall apply from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1981 . For the Commission Poul DALSAGER Alember of the Commission 24. 12 . 81 Official Journal of the European Communities No L 369/35 ANNEX Rules for drawing up certificates The following must be completed, in addition to boxes 1 to 9 , 17 and 18 : A. In respect of Edam cheeses within subheading 04.04 E I b) 5 of the Common Customs Tariff : 1 . Box 7 , stating 'whole Edam cheeses of a net weight not exceeding 350 grammes (known as "Geheimratskase")'- 2 . Box 11 , stating 'not less than 40 % and less than 48 % '. B. In respect of blue-veined cheese within subheading 04.04 C of the Common Customs Tariff : Box 7 , stating 'blue-veined cheese , not grated or powdered'. C. In respect of ' Fetta' and 'Kefalo-Tyri ' cheeses within subheading 04.04 E I b) 5 of the Common Customs Tariff : 1 . Box 7 , stating, as appropriate, ' Fetta' or Kefalo-Tyri ', 2. Box 10 , stating 'exclusively cow's milk of national production', 3 . Box 11 , stating ' less than 48 % . D. In respect of 'Finlandia cheeses within subheading 04.04 E I b) 5 of the Common Customs Tariff : 1 . Box 7, stating 'Finlandia cheeses in rectangular blocks , of a net weight of not less than 30 kg', 2 . Box 11 , stating 'at least 45 % , 3 . Box 14, stating 'at least 100 days '.